Exhibit 10.3

July 16, 2010

Polar Capital Group, LLC

200 Portland Street, Suite 301

Boston, MA 02114

Attn: Donald P. Armstrong, Jr.

 Manager

Polar News Company, LLC

200 Portland Street, Suite 301

Boston, MA 02114

Attn: Donald P. Armstrong, Jr.

 Manager

Re: AOL Inc. (successor by assignment to AOL LLC) / Patch Media Corporation
Escrow Funds Payable to Polar News Company, LLC

Ladies and Gentlemen:

Reference is hereby made to (i) that certain Agreement and Plan of Merger, dated
as of May 30, 2009, by and among AOL Inc., a Delaware corporation (successor by
assignment to AOL LLC) (“Parent”), Pumpkin Merger Corporation, a Delaware
corporation and a wholly owned Subsidiary of Parent (“Merger Sub”), Patch Media
Corporation, a Delaware corporation (the “Company”), and Jon Brod, in his
capacity as the Stockholders’ Agent (as the same may be amended, supplemented,
modified and/or restated from time to time, the “Merger Agreement”) and
(ii) that certain Letter Agreement, dated as of June 10, 2009, by and among
Parent, Polar News Company, LLC (“Polar News”) and Polar Capital Group, LLC
(“Polar Capital”) (the “Polar News Consideration Side Letter”). Capitalized
terms used and not otherwise defined herein shall have the meaning ascribed to
such terms in the Merger Agreement.

This letter is being delivered to document our mutual understanding regarding
the implementation of the terms of the Polar News Consideration Side Letter with
respect to the portion of the Polar News Merger Consideration (as such term is
defined in the Polar News Consideration Side Letter) held under the terms of the
Escrow Agreement. As of July 12, 2010, the amount of Polar News Merger
Consideration (as such term is defined in the Polar News Consideration Side
Letter) held under the terms of the Escrow Agreement is $530,902.31 plus $288.33
of interest, dividends, earnings and other income accrued thereon (the “Polar
News Escrow Release Payment”). As a result of Polar Capital’s economic interest
in Polar News, Polar Capital is entitled to receive $456,902.31 plus $248.14 of
interest, dividends, earnings and other income accrued thereon (the “Polar
Capital Escrow Release Payment”). As a result of Jon Brod’s economic interest in
Polar News, Jon Brod is entitled to receive $74,000.00 plus $40.19 of interest,
dividends, earnings and other income accrued thereon (the “Jon Brod Escrow
Release Payment”).

On July 12, 2010, Parent and Jon Brod, in his capacity as the Stockholders’
Agent, instructed the Escrow Agent to distribute the Polar News Escrow Release
Payment as follows: (1) payment to Polar News or its designee of $74,040.19,
which represents the Jon Brod Escrow Release Payment; and (2) payment to Parent
of $457,150.45, which represents the Polar Capital Escrow Release Payment (which
such amount Polar Capital agrees shall be retained by Parent in lieu of
distribution to Polar Capital). As of today, Parent has received the Polar
Capital Escrow Release Payment from the Escrow Agent. Therefore, after the close
of trading on the New York Stock Exchange today, in accordance with the



--------------------------------------------------------------------------------

terms of the Polar News Consideration Side Letter, Polar Capital will be issued
21,779 shares of common stock, $0.01 par value per share, of Parent in lieu of
the Polar Capital Escrow Release Payment received by Parent (the “July 2010
Consideration Shares”) and forgo any rights to receive a fractional share. Upon
issuance of the July 2010 Consideration Shares, Polar News and Polar Capital
will cease to have any claim of any nature whatsoever with respect to, and
Parent shall have no further obligation of any nature whatsoever to pay, the
Polar Capital Escrow Release Payment.

(Remainder of this page intentionally left blank)

 

2



--------------------------------------------------------------------------------

Please indicate receipt of this letter agreement and acceptance of its terms and
conditions by signing in the space provided below and returning to Parent an
original signed copy of this letter.

 

AOL INC. By:  

/s/ Damien Atkins

Name:   Damien Atkins Title:   Chief Counsel

Acknowledged and Agreed:

 

  Polar Capital Group, LLC   By:  

/s/ Donald P. Armstrong, Jr.

  Name:   Donald P. Armstrong, Jr.   Title:   Manager   Polar News Company, LLC
  By:  

/s/ Donald P. Armstrong, Jr.

  Name:   Donald P. Armstrong, Jr.   Title:   Manager

 

3